990 So.2d 729 (2008)
In re Sidney A. BACKSTROM.
No. 2008-OB-1901.
Supreme Court of Louisiana.
September 16, 2008.

ORDER
On March 14, 2008, respondent pleaded guilty in the Northern District of Mississippi to one count of conspiracy to commit an offense against the United States. Respondent's guilty plea arose from his role in a conspiracy to bribe a Mississippi circuit court judge. Respondent now seeks *730 to permanently resign from the practice of law in lieu of discipline. The Office of Disciplinary Counsel ("ODC") has concurred in respondent's petition.
Having considered the Petition for Voluntary Permanent Resignation from the Practice of Law filed by Sidney A. Backstrom, Louisiana Bar Roll number 23632, and the concurrence thereto filed by the ODC,
IT IS ORDERED that the request of Sidney A. Backstrom for permanent resignation in lieu of discipline be and is hereby granted, pursuant to Supreme Court Rule XIX, § 20.1 and Rule 5.5(c) of the Rules of Professional Conduct, as amended March 24, 2004.
IT IS FURTHER ORDERED that Sidney A. Backstrom shall be permanently prohibited from practicing law in Louisiana or in any other jurisdiction in which he is admitted to the practice of law; shall be permanently prohibited from seeking readmission to the practice of law in this state or in any other jurisdiction in which he is admitted; and shall be permanently prohibited from seeking admission to the practice of law in any jurisdiction.
/s/ Chet D. Traylor
Justice, Supreme Court of Louisiana